Exhibit 10.1

﻿

﻿

Picture 18 [psb-20170110xex10_1g001.jpg]Loan Number:3514ZF

﻿

﻿

Revolving Credit CUSIP Number:

﻿

﻿

﻿

﻿

﻿

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

﻿

Dated as of January 10, 2017

﻿

by and among

﻿

PS BUSINESS PARKS, L.P.,

﻿

as Borrower,

﻿

The financial institutions party hereto

and their assignees under Section 13.5,

﻿

as Lenders,

﻿

and

﻿

WELLS FARGO Bank, National Association,

﻿

as Administrative Agent

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

﻿

 

 

 

ARTICLE I

Definitions.....................................................................................................................

1 

﻿

Section 1.1

Definitions...........................................................................................................

1 

﻿

Section 1.2

General; References to Central
Time.......................................................................

23 

﻿

Section 1.3

Financial Attributes of Non-Wholly Owned
Subsidiaries.............................................

24 

ARTICLE II

Credit
Facility.................................................................................................................

24 

﻿

Section 2.1

Revolving
Loans...................................................................................................

24 

﻿

Section 2.2

Direct
Debit.........................................................................................................

25 

﻿

Section 2.3

Intentionally
Omitted.............................................................................................

26 

﻿

Section 2.4

Letters of
Credit...................................................................................................

26 

﻿

Section 2.5

Intentionally
Omitted.............................................................................................

30 

﻿

Section 2.6

Rates and Payment of Interest on
Loans.................................................................

30 

﻿

Section 2.7

Number of Interest
Periods.....................................................................................

30 

﻿

Section 2.8

Repayment of
Loans.............................................................................................

31 

﻿

Section 2.9

Prepayments.........................................................................................................

31 

﻿

Section 2.10

Continuation.........................................................................................................

31 

﻿

Section 2.11

Conversion...........................................................................................................

32 

﻿

Section 2.12

Notes.....................................................................................................................

32 

﻿

Section 2.13

Voluntary Reductions of the
Commitment.................................................................

33 

﻿

Section 2.14

Intentionally
Omitted.............................................................................................

33 

﻿

Section 2.15

Expiration Date of Letters of Credit Past Commitment
Termination.............................

33 

﻿

Section 2.16

Amount
Limitations...............................................................................................

33 

﻿

Section 2.17

Increase in
Commitments.......................................................................................

33 

﻿

Section 2.18

Funds Transfer
Disbursements...............................................................................

34 

ARTICLE III

Payments, Fees and Other General
Provisions...................................................................

35 

﻿

Section 3.1

Payments.............................................................................................................

35 

﻿

Section 3.2

Pro Rata
Treatment...............................................................................................

35 

﻿

Section 3.3

Sharing of Payments,
Etc.......................................................................................

36 

﻿

Section 3.4

Several
Obligations...............................................................................................

36 

﻿

Section 3.5

Fees.......................................................................................................................

36 

﻿

Section 3.6

Computations.......................................................................................................

37 

﻿

Section 3.7

Usury.....................................................................................................................

37 

﻿

Section 3.8

Statements of
Account...........................................................................................

38 



 

1

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

﻿

Section 3.9

Defaulting
Lenders...............................................................................................

38 

﻿

Section 3.10

Taxes.....................................................................................................................

41 

ARTICLE IV

UNENCUMBERED
POOL...........................................................................................

45 

﻿

Section 4.1

Unencumbered
Pool.............................................................................................

45 

ARTICLE V

Yield Protection,
Etc.......................................................................................................

45 

﻿

Section 5.1

Additional Costs; Capital
Adequacy.........................................................................

45 

﻿

Section 5.2

Suspension of LIBOR
Loans.................................................................................

47 

﻿

Section 5.3

Illegality.................................................................................................................

48 

﻿

Section 5.4

Compensation.......................................................................................................

48 

﻿

Section 5.5

Treatment of Affected
Loans.................................................................................

48 

﻿

Section 5.6

Affected
Lenders.................................................................................................

49 

﻿

Section 5.7

Change of Lending
Office.....................................................................................

49 

﻿

Section 5.8

Assumptions Concerning Funding of LIBOR
Loans...................................................

50 

ARTICLE VI

Conditions
Precedent.....................................................................................................

50 

﻿

Section 6.1

Initial Conditions
Precedent.....................................................................................

50 

﻿

Section 6.2

Conditions Precedent to All Loans and Letters of
Credit.............................................

52 

ARTICLE VII

Representations and
Warranties.......................................................................................

52 

﻿

Section 7.1

Representations and
Warranties.............................................................................

52 

﻿

Section 7.2

Survival of Representations and Warranties,
Etc.......................................................

58 

ARTICLE VIII

Affirmative
Covenants...................................................................................................

58 

﻿

Section 8.1

Preservation of Existence and Similar
Matters.........................................................

58 

﻿

Section 8.2

Compliance with Applicable
Law.............................................................................

59 

﻿

Section 8.3

Maintenance of
Property.......................................................................................

59 

﻿

Section 8.4

Conduct of
Business.............................................................................................

59 

﻿

Section 8.5

Insurance.............................................................................................................

59 

﻿

Section 8.6

Payment of Taxes and
Claims.................................................................................

59 

﻿

Section 8.7

Books and Records;
Inspections.............................................................................

59 

﻿

Section 8.8

Use of
Proceeds...................................................................................................

60 

﻿

Section 8.9

Environmental
Matters...........................................................................................

60 

﻿

Section 8.10

Further
Assurances...............................................................................................

61 

﻿

Section 8.11

Material
Contracts.................................................................................................

61 

﻿

Section 8.12

REIT
Status.........................................................................................................

61 

﻿

﻿

 

 

 



 

2

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

﻿

Section 8.13

Exchange
Listing...................................................................................................

61 

﻿

Section 8.14

Asset Dispositions; Restrictions on Fundamental Changes; Certain
Obligations.............

61 

ARTICLE IX

Information...................................................................................................................

62 

﻿

Section 9.1

Quarterly Financial
Statements...............................................................................

62 

﻿

Section 9.2

Year‑End
Statements.............................................................................................

62 

﻿

Section 9.3

Compliance
Certificate...........................................................................................

62 

﻿

Section 9.4

Other
Information.................................................................................................

63 

﻿

Section 9.5

Electronic Delivery of Certain
Information...............................................................

65 

﻿

Section 9.6

Public/Private
Information.....................................................................................

65 

﻿

Section 9.7

USA Patriot Act Notice;
Compliance.......................................................................

66 

ARTICLE X

Negative
Covenants.......................................................................................................

66 

﻿

Section 10.1

Financial
Covenants...............................................................................................

66 

﻿

Section 10.2

Negative
Pledge...................................................................................................

67 

﻿

Section 10.3

Restrictions on Intercompany
Transfers...................................................................

68 

﻿

Section 10.4

Intentionally
Omitted.............................................................................................

68 

﻿

Section 10.5

Plans.....................................................................................................................

68 

﻿

Section 10.6

Fiscal
Year...........................................................................................................

68 

﻿

Section 10.7

Modifications of Organizational Documents and Material
Contracts.............................

68 

﻿

Section 10.8

Intentionally
Omitted.............................................................................................

69 

﻿

Section 10.9

Transactions with
Affiliates.....................................................................................

69 

﻿

Section 10.10

Environmental
Matters...........................................................................................

69 

﻿

Section 10.11

Intentionally
Omitted.............................................................................................

69 

﻿

Section 10.12

Derivatives
Contracts...........................................................................................

69 

﻿

Section 10.13

Sanction.................................................................................................................

69 

ARTICLE XI

Default...........................................................................................................................

69 

﻿

Section 11.1

Financial
Covenants...............................................................................................

69 

﻿

Section 11.2

Remedies Upon Event of
Default...........................................................................

73 

﻿

Section 11.3

Remedies Upon
Default.........................................................................................

73 

﻿

Section 11.4

Marshaling; Payments Set
Aside.............................................................................

74 

﻿

Section 11.5

Allocation of
Proceeds...........................................................................................

74 

﻿

Section 11.6

Letter of Credit Collateral
Account.........................................................................

74 

﻿

Section 11.7

Intentionally
Omitted.............................................................................................

76 

﻿



 

3

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

﻿

 

 

 

﻿

Section 11.8

Performance by Administrative
Agent.....................................................................

76 

﻿

Section 11.9

Rights
Cumulative.................................................................................................

76 

ARTICLE XII

The Administrative
Agent...............................................................................................

76 

﻿

Section 12.1

Appointment and
Authorization...............................................................................

76 

﻿

Section 12.2

Administrative Agent as
Lender.............................................................................

77 

﻿

Section 12.3

Approvals of
Lenders...........................................................................................

78 

﻿

Section 12.4

Notice of Events of
Default...................................................................................

78 

﻿

Section 12.5

Administrative Agent’s
Reliance.............................................................................

78 

﻿

Section 12.6

Indemnification of Administrative
Agent...................................................................

79 

﻿

Section 12.7

Lender Credit Decision,
Etc...................................................................................

80 

﻿

Section 12.8

Successor Administrative
Agent.............................................................................

80 

﻿

 

 

 

ARTICLE XIII

Miscellaneous...............................................................................................................

81 

﻿

Section 13.1

Notices...................................................................................................................

81 

﻿

Section 13.2

Expenses...............................................................................................................

83 

﻿

Section 13.3

Setoff.....................................................................................................................

83 

﻿

Section 13.4

Litigation; Jurisdiction; Other Matters;
Waivers.........................................................

84 

﻿

Section 13.5

Successors and
Assigns.........................................................................................

85 

﻿

Section 13.6

Amendments and
Waivers.....................................................................................

89 

﻿

Section 13.7

Nonliability of Administrative Agent and
Lenders.......................................................

90 

﻿

Section 13.8

Confidentiality.......................................................................................................

91 

﻿

Section 13.9

Indemnification.....................................................................................................

91 

﻿

Section 13.10

Termination;
Survival.............................................................................................

92 

﻿

Section 13.11

Severability of
Provisions.......................................................................................

93 

﻿

Section 13.12

GOVERNING
LAW.............................................................................................

93 

﻿

Section 13.13

Counterparts.........................................................................................................

93 

﻿

Section 13.14

Obligations with Respect to Loan Parties and
Subsidiaries.........................................

93 

﻿

Section 13.15

Independence of
Covenants...................................................................................

93 

﻿

Section 13.16

Limitation of
Liability.............................................................................................

93 

﻿

Section 13.17

Entire
Agreement.................................................................................................

93 

﻿

Section 13.18

Construction.........................................................................................................

94 

﻿

Section 13.19

Headings...............................................................................................................

94 

﻿

Section 13.20

Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.......................

94 

﻿

﻿

 

 

 



 

4

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

﻿

Section 13.21

Amendment and Restatement; No
Novation.............................................................

94 

﻿

 

 

5

 

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

 

SCHEDULE I

Commitments

SCHEDULE 1.1

List of Loan Parties

SCHEDULE 4.1

Unencumbered Assets

SCHEDULE 7.1(b)

Ownership Structure

SCHEDULE 7.1(g)

Indebtedness and Guaranties

SCHEDULE 7.1(i)

Litigation

SCHEDULE 7.1(s)

Affiliate Transactions

﻿

 

﻿

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Note

EXHIBIT F

Form of Disbursement Instruction Agreement

EXHIBITS G

Forms of U.S. Tax Compliance Certificates

EXHIBIT H

Form of Compliance Certificate

EXHIBIT I

Form of Unencumbered Asset Certificate

﻿

﻿

﻿

 

-  1  -

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”)
dated as of January 10, 2017, by and among PS BUSINESS PARKS, L.P., a California
limited partnership (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.5 (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders made
available to Borrower a revolving credit facility in the amount of $250,000,000,
which included a $5,000,000 letter of credit subfacility (the “Existing Credit
Facility”) pursuant to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of April 28, 2014, as amended, by and among Borrower, the
Lenders and Administrative Agent (the “Original Credit Agreement”).

WHEREAS, the parties desire to amend and restate the Original Credit Agreement
to provide, among other things, for the continued availability to Borrower of a
revolving credit facility in the amount of $250,000,000, which will include a
$5,000,000 letter of credit subfacility, in accordance with the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Original Credit Agreement is amended and restated as follows:

ARTICLE I  Definitions

Section 1.1  Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 5.1(b).

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement Date” means the date as of which this Agreement is dated.

"Anti-Corruption Laws"  means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances applicable to
the Borrower or Guarantor.  





-  1  -

--------------------------------------------------------------------------------

 

 

"Anti-Money Laundering Laws"  means applicable laws or regulations in any
jurisdiction in which Borrower, Guarantor or any of their respective
Subsidiaries is located or doing business that relates to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

﻿

Level

Borrower’s Credit Rating (S&P/Moody’s or equivalent)

Facility Fee

1

A/A2 (or equivalent) or better

0.10%

2

A-/A3 (or equivalent)

0.125%

3

BBB+/Baa1 (or equivalent)

0.15%

4

BBB/Baa2 (or equivalent)

0.20%

5

BBB-/Baa3 (or equivalent)

0.25%

6

BB+/Ba1 (or equivalent) or lower or unrated

0.30%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.  The provisions of this definition shall be subject to Section
2.6(c).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls.  As of the Agreement Date, the Applicable Margin is
determined based on Level 2.  Any change in the Borrower’s Credit Rating which
would cause it to move to a different Level shall be effective as of the first
(1st) day of the first (1st) calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 9.4 that the Borrower’s Credit Rating has changed; provided,
 however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first (1st) day of the first (1st) calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed.  The Applicable Margin shall be determined based on
the Level corresponding to the lower of the highest two Credit Ratings; provided
that if the highest two Credit Ratings are from S&P and Moody’s, then the
Applicable Margin shall be determined based on the highest of such two Credit
Ratings.  During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating so long as such Credit Rating is from either S&P or
Moody’s.  During any period that the Borrower has (a) not received a Credit
Rating from any Rating Agency or (b) received a Credit Rating from only one
Rating Agency that is neither S&P or Moody’s, the Applicable Margin shall be
determined based on Level 6.  The provisions of this definition shall be subject
to Section 2.6(c).



-  2  -

 

--------------------------------------------------------------------------------

 

 

﻿

Level

Borrower’s Credit Rating (S&P/Moody’s or equivalent)

Applicable Margin for LIBOR Loans

Applicable Margin for  Base Rate Loans

1

A/A2 (or equivalent) or better

0.80%

0.00%

2

A-/A3

0.825%

0.00%

3

BBB+/Baa1 (or equivalent)

0.90%

0.00%

4

BBB/Baa2 (or equivalent)

1.00%

0.00%

5

BBB-/Baa3 (or equivalent)

1.20%

0.20%

6

BB+/Ba1 (or equivalent) or lower or unrated

1.55%

0.55%

﻿

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable). If the Base Rate
determined as provided above would be less than zero, the Base Rate shall be
deemed to be zero.

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.6(c).

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in



-  3  -

 

--------------------------------------------------------------------------------

 

 

connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.  Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capitalization Rate” means 7.0%.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven (7) days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1, and to issue (in the case of the Issuing Bank) and to
participate (in the case of the other Lenders) in Letters of Credit pursuant to
Section 2.4(i), in an amount up to, but not exceeding the amount set forth for
such Lender on Schedule I as such Lender’s “Commitment Amount” or as set forth
in any applicable Assignment and Assumption, or agreement executed by a Person
becoming a Lender in accordance with Section 2.17, as the same may be reduced
from time to time pursuant to Section 2.13 or increased or reduced



-  4  -

 

--------------------------------------------------------------------------------

 

 

as appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5 or increased as appropriate to reflect any increase
effected in accordance with Section 2.17.

“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Commitment to (b)
the aggregate amount of the Commitments of all Lenders; provided,  however, that
if at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender with a Commitment
shall be the “Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
Letter of Credit Liabilities at such time.

“Credit Event” means any of the following:  (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to



-  5  -

 

--------------------------------------------------------------------------------

 

 

funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank and each Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any Affiliate of any of them).

“Development Property” means a Property currently under development (i) upon
which a certificate of occupancy has not been obtained in accordance with
Applicable Law and local building and zoning ordinances and (ii) on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been substantially completed. A Development Property on
which all improvements (other than tenant improvements on unoccupied space)
related to the development of such Property have been completed for at least 18
months shall cease to constitute a Development Property notwithstanding the fact
that such Property has not achieved an Occupancy Rate of at least 80%.





-  6  -

 

--------------------------------------------------------------------------------

 

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit F to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates; plus (b) such Person’s Ownership Share
of EBITDA of its Unconsolidated Affiliates; less (c) Reserve for Replacements. 
EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805.  For purposes of this definition, nonrecurring items shall be deemed to
include (x) gains and losses on early extinguishment of Indebtedness,
(y) severance and other restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without



-  7  -

 

--------------------------------------------------------------------------------

 

 

limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et
seq.; regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within thirty (30) days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.





-  8  -

 

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1,  provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Facility” has the meaning given that term in the first WHEREAS
clause above.

﻿

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.





-  9  -

 

--------------------------------------------------------------------------------

 

 

“Fee Letter” means that certain fee letter dated as of January 10, 2017, by and
between the Borrower and the Administrative Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

“Fixed Charges” means, with respect to a Person and for a given period:  (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (c) the aggregate amount of
all Preferred Dividends paid by such Person during such period.  The Guarantor’s
Ownership Share of the Fixed Charges of its Unconsolidated Affiliates will be
included in when determining the Fixed Charges of the Guarantor.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Commitment Percentage of the outstanding Letter of Credit
Liabilities other than Letter of Credit Liabilities as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations”  means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis, minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period, plus (c) depreciation
with respect to such Person’s real estate assets and amortization of such Person
for such period, all after adjustment for Unconsolidated
Affiliates.  Adjustments for Unconsolidated Affiliates will be calculated to
reflect funds from operations on the same basis.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports required to be
made to, all Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.





-  10  -

 

--------------------------------------------------------------------------------

 

 

“Gross Asset Value” means, at a given time, the sum (without duplication) of (a)
Operating Property Value at such time, plus (b) all cash and cash equivalents
(excluding any tenant deposits not included in the calculation of “Indebtedness”
and other cash and cash equivalents the disposition of which is restricted) and
marketable securities (to the extent reasonably capable of being verified) of
the Guarantor and its Subsidiaries at such time, plus (c) the current book value
of all Development Property and Unimproved Land of the Guarantor and its
Subsidiaries, plus (d) the current book value of all Mortgage Receivables and
other tangible investments of the Borrower and its Subsidiaries, plus (e) the
current gross book value of all Property (other than a Development Property or
any Property described in clause (c) above) acquired by the Borrower or any
Subsidiary during the immediately preceding period of six consecutive fiscal
quarters of the Borrower, plus (f) the contractual purchase price of Properties
of the Borrower and its Subsidiaries subject to purchase obligations, repurchase
obligations, forward commitments and unfunded obligations to the extent such
obligations and commitments are included in determinations of Total
Liabilities.  The Guarantor’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (b)) will be included in the calculation of Gross Asset Value consistent
with the above described treatment for wholly owned assets.  To the extent that
Gross Asset Value attributable to Unimproved Land, marketable securities,
Mortgage Receivables, Development Property, and assets held by Unconsolidated
Affiliates would, in the aggregate, exceeds 30.0%, such excess shall be excluded
from Gross Asset Value.

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including without
limitation, the following: (a) a remaining term (exclusive of any unexercised
extension options) of 40 years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property, and to
amend the terms of any such mortgage or encumbrance, in each case, without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) acceptable transferability of the
lessee’s interest under such lease, including ability to sublease;
(e) acceptable limitations on the use of the leased property; and (f) clearly
determinable rental payment terms which in no event contain profit participation
rights.

“Guarantor” means PS Business Parks, Inc., a California corporation.

“Guaranty,” “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by:  (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,”



-  11  -

 

--------------------------------------------------------------------------------

 

 

“hazardous materials,” “hazardous wastes,” “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity, or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) toxic mold; and
(f) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed or for the deferred purchase price of
property or services including trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) net
obligations under any Derivatives Contract not entered into as a hedge against
interest rate risk in respect of existing Indebtedness, in an amount equal to
the Derivatives Termination Value thereof at such time (but in no event less
than zero); (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); (i) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (j) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a contractual agreement (excluding any such obligation (i) to
the extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock) and (ii) which such Person can
terminate without incurring expenses and losses in excess of 5.0% of the
aggregate amount payable by such Person if the transaction contemplated by such
contractual agreement were to be consummated in accordance with its terms).  All
Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 7.1(t).

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period.  The



-  12  -

 

--------------------------------------------------------------------------------

 

 

Guarantor’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included in when determining the Interest Expense of the
Guarantor.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first (1st), third (3rd)  or
sixth (6th) calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

Notwithstanding the foregoing:  (i) if any Interest Period for a Loan would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating”  means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.

“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.4.

“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 11.5, any other holder from time to time
of any of any Obligations and, in each case, their respective successors and
permitted assigns.





-  13  -

 

--------------------------------------------------------------------------------

 

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.4(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.4 in the related Letter of Credit, and the Lender then acting as the Issuing
Bank shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as the Issuing
Bank) of their participation interests under such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first (1st) day of the applicable Interest Period by
(ii) a percentage equal to one (1) minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  If, for
any reason, the rate referred to in the preceding clause (i) does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (i) shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective. If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.





-  14  -

 

--------------------------------------------------------------------------------

 

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; and (b) any arrangement, express or implied, under which any property
of such Person is transferred, sequestered or otherwise identified for the
purpose of subjecting the same to the payment of Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of such Person.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1(a).

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.

“Loan Party” means each of the Borrower, the Guarantor and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations.  Schedule 1.1 sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Termination Date.

“Material Adverse Effect” means (i) a condition, circumstance or event
materially adverse to, (ii) a material adverse effect on or (iii) a material
adverse change in, as the case may be, any one or more of the following: (a) the
business, assets, results of operations or financial condition of the Loan
Parties and their Subsidiaries taken as a whole or (b) the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party.

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew (if renewable by its terms) by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.





-  15  -

 

--------------------------------------------------------------------------------

 

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided,  however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods):  (a) rents and other revenues received in the ordinary course from
such Property (including proceeds from rent loss or business interruption
insurance (but not in excess of the actual rent otherwise payable) but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent), minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to, property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Guarantor and its Subsidiaries and
any property management fees), minus (c) the Reserve for Replacements for such
Property as of the end of such period, minus (d) the actual property management
fee paid during such period with respect to such Property.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness;
provided that if any event occurs after which recourse for payment for such
Indebtedness is no longer limited to specific assets of such Person, such
Indebtedness shall not be Nonrecourse Indebtedness after such event.

“Note” means a promissory note of the Borrower substantially in the form of
Exhibit E, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment and includes, without limitation, the
Fifth Amended and Restated Revolving Loan Note by Borrower to Lender, dated as
of the date hereof.





-  16  -

 

--------------------------------------------------------------------------------

 

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B-1
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1(b) evidencing the Borrower’s
request for a borrowing of Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Borrower
and paying rent, pursuant to binding leases to (b) the aggregate net rentable
square footage of such Property.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Guarantor would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Guarantor’s report on Form 10‑Q or Form 10‑K (or
their equivalents) which the Guarantor is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Office Park Property” means each commercial office, light industrial or retail
property owned by any Loan Party or any of its Subsidiaries.

“Operating Property Value” means, as of a given date, the EBITDA of the
Guarantor and its Subsidiaries for the fiscal quarter most recently ended
multiplied by 4 and divided by the Capitalization Rate.  For purposes of
determining Operating Property Value (a) EBITDA from Properties acquired, or
disposed of, by the Guarantor or any Subsidiary during the immediately preceding
period of six fiscal quarters of the Guarantor shall be excluded, (b) EBITDA
from Development Properties shall be excluded, and (c) with respect to a
Property owned by a Subsidiary that is not a Wholly Owned Subsidiary, only the
Guarantor’s Ownership Share of the EBITDA of such Property shall be used when
determining Operating Property Value.





-  17  -

 

--------------------------------------------------------------------------------

 

 

“Original Credit Agreement” has the meaning given that term in the first WHEREAS
clause above.

﻿

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, such
Person’s relative nominal direct and indirect ownership interest (expressed as a
percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 13.5(d).

“Participant Register” has the meaning given that term in Section 13.5(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means:

(a)Liens (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) for taxes, assessments or charges of any
Governmental Authority or claims not yet due;

(b)Liens (other than any Lien imposed under ERISA) incurred or deposits made in
the ordinary course of business (including without limitation surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts (other than for the repayment of Indebtedness),
and statutory obligations;

(c)Liens imposed by laws, such as mechanics’ liens and other similar liens
arising in the ordinary course of business which secure payment of obligations
not more than thirty (30) days past due or which are being contested as
permitted under this Agreement;

(d)any Liens which are approved by the Requisite Lenders;





-  18  -

 

--------------------------------------------------------------------------------

 

 

(e)rights of lessees under leases and the rights of lessors under Capital
Leases;

(f)judgment Liens arising from a judgment or order by any court or other
tribunal so long as (i) such judgment or order is paid, stayed or dismissed
through appropriate appellate proceedings on or before sixty (60) days from the
date of entry and (ii) the amount thereof is equal to or less than $500,000; and

(g)Liens on Properties other than Unencumbered Assets.

 “Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, with respect to any Obligation, a rate per annum
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Base Rate Loans plus two percent  (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders; provided,  however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the ratio, expressed as a percentage of (A)
the sum of the



-  19  -

 

--------------------------------------------------------------------------------

 

 

unpaid principal amount of all outstanding Loans and Letter of Credit
Liabilities owing to such Lender as of such date to (B) the sum of the aggregate
unpaid principal amount of all outstanding Loans and Letter of Credit
Liabilities of all Lenders as of such date.  If at the time of determination the
Commitments have terminated and there are no outstanding Loans or Letter of
Credit Liabilities, then the Pro Rata Shares of the Lenders shall be determined
as of the most recent date on which Commitments were in effect or Loans or
Letters of Credit Liabilities were outstanding.

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Guarantor, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

“PSA” means Public Storage, a Maryland real estate investment trust.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.

“Register” has the meaning given that term in Section 13.5(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or
liquidity.  Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change,” regardless of the date enacted, adopted or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.





-  20  -

 

--------------------------------------------------------------------------------

 

 

“Requisite Lenders” means, as of any date, (a) Lenders having at least fifty-one
percent (51%) of the aggregate amount of the Commitments, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding at least
fifty-one percent (51%) of the principal amount of the aggregate outstanding
Loans and Letter of Credit Liabilities; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.  For purposes of this
definition, a Lender shall be deemed to hold a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

“Reserve for Replacements” for any period and with respect to any Property, an
amount equal to (i) the aggregate square footage of all completed space of such
Property, times (ii) $0.95, times (iii) a fraction, the numerator of which is
the number of days in such period and the denominator of which is 365. If the
term Reserve for Replacements is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties and the applicable Ownership Shares of all Properties of all
Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer and the chief legal officer
of the Borrower or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Guarantor, the Borrower, or any other Subsidiary now or
hereafter outstanding, except a dividend or other distribution payable solely in
shares of that class of stock to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock or other Equity Interest of the Guarantor, the Borrower or any other
Subsidiary now or hereafter outstanding, except solely in exchange for shares of
the Guarantor’s common stock; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Guarantor, the Borrower or any other Subsidiary now
or hereafter outstanding.

“Sanction” or “Sanctions” means individually and collectively, any and all
economic or financial sanctions, sectoral sanctions, trade embargoes and
anti-terrorism laws applicable to the activities subject to this Agreement,
including but not limited to those imposed, administered or enforced from time
to time by:  (a) the United States of America, including those administered by
the OFAC, the U.S. State Department, the U.S. Department of Commerce, or through
any existing or future Executive Order, (b) the United Nations Security Council,
(c) the European Union, (d) the United Kingdom, or (e) any other relevant
Sanctions authorities with jurisdiction over Borrower, Guarantor or any of their
respective Subsidiaries.

“Sanctioned Country” means a country or territory which is itself the subject or
target of any applicable Sanctions.

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated Sanctions
List; (c) a legal entity that is deemed by OFAC to be a Sanctions target based
on the ownership of such legal entity by Sanctioned Peron(s); or (d) a Person
that is a Sanctions target pursuant to any territorial or country-based
Sanctions program.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.





-  21  -

 

--------------------------------------------------------------------------------

 

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Guarantor, shall include (without duplication) the Guarantor’s
Ownership Share of the Secured Indebtedness of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Unless otherwise specified, all references herein
to “Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower and the Guarantor.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a (47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

“Termination Date” means January 10, 2022.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the



-  22  -

 

--------------------------------------------------------------------------------

 

 

Borrower, a Subsidiary or an Unconsolidated Affiliate with respect to such
Property to achieve an Occupancy Rate of one hundred percent (100%), including
without limitation, all amounts budgeted with respect to all of the
following:  (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property.  With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

“Total Liabilities” means, as of a given date, the aggregate principal amount of
all Indebtedness of the Guarantor and its Subsidiaries and the Guarantor’s
Ownership Share of all Indebtedness of its Unconsolidated Affiliates, determined
on a consolidated basis.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is a fully developed commercial office, light
industrial or retail property; (b) such Property is owned in fee simple, or
leased under a Ground Lease, by the Guarantor, any Wholly Owned Subsidiary of
the Guarantor, the Borrower or any Wholly Owned Subsidiary of the Borrower; (c) 
such Property is located in a State of the United States of America or in the
District of Columbia; (d) regardless of whether such Property is owned by the
Guarantor or a Subsidiary of the Guarantor, the Guarantor has the right
directly, or indirectly through a Subsidiary of the Guarantor, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the Guarantor or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; (e) neither such Property, nor if such Property is owned by a
Subsidiary of the Guarantor, any of the Guarantor’s direct or indirect ownership
interest in such Subsidiary, is subject to (i) any Lien other than Permitted
Liens or (ii) any Negative Pledge; (f) such Property is not a Development
Property; (g) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
which, individually or collectively, are not material to the profitable
operation of such Property, and (h) such Property constitutes an Unencumbered
Asset under Section 4.1.

“Unencumbered Asset Certificate” means a report in substantially the form of
Exhibit I, certified by the chief financial officer or the controller of the
Borrower, in form and detail satisfactory to the Administrative Agent. 

“Unencumbered Asset Value” means at a given time, the sum (without duplication)
of all of the following of the Guarantor and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis: (a)
cash and Cash Equivalents (other than tenant deposits and other cash and Cash
Equivalents, the disposition of which is restricted in any way); plus (b) for
Unencumbered Assets that are not Development Properties and that have been owned
or leased during the immediately



-  23  -

 

--------------------------------------------------------------------------------

 

 

preceding period of six consecutive fiscal quarters, the quotient of (i)
Unencumbered NOI times 4, divided by (ii) the Capitalization Rate; plus (c) the
current gross book value of all Unencumbered Assets that are not Development
Properties acquired during the immediately preceding period of six consecutive
fiscal quarters; plus (d) the current book value of all (i) Development
Property, and (ii) Unimproved Land, of the Guarantor and its Subsidiaries that
meet the definition of Unencumbered Asset (other than the requirements of
sections (a) and (f) of such definition).  Notwithstanding the above, no
Property or any other assets described in clauses (a) through (d) above owned or
held (on in the case of any Property subject to a Ground Lease, leased) by a
Subsidiary (other than the Borrower) shall be included in the calculation of
Unencumbered Asset Value, if such Subsidiary (or any Subsidiary (other than the
Borrower) that directly or indirectly owns such Subsidiary) has incurred,
acquired or suffered to exist any Recourse Indebtedness.  In addition, to the
extent that (i) the amount of Unencumbered Asset Value attributable to
Properties that are subject to a Ground Lease would exceed 10% of Unencumbered
Asset Value, such excess shall be excluded and (ii) the amount of Unencumbered
Asset Value attributable to Development Properties and Unimproved Land would, in
the aggregate, exceed 10% of the Unencumbered Asset Value, such excess shall be
excluded.

“Unencumbered NOI” means, as of a given date, the Net Operating Income for all
Unencumbered Assets for the fiscal quarter of the Borrower most recently ended;
provided, that none of the Net Operating Income of any Unencumbered Assets owned
or leased directly or indirectly by any Subsidiary (other than the Borrower)
that has incurred, acquired or suffered to exist any Recourse Indebtedness shall
be included in the calculation of Unencumbered NOI.

“Unencumbered Pool” means the pool of Unencumbered Assets to be calculated as
part of the Unencumbered Asset Value. 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unsecured Indebtedness”  means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided,  however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person.

“Unsecured Liabilities” means, as to any Person as of a given date, the
following (without duplication):  (a) all liabilities which would, in conformity
with GAAP, be properly classified as a liability on the balance sheet of such
Person as of such date, plus (b) all Indebtedness of such Person (to the extent
not included in the preceding clause (a)), minus (c) all liabilities included in
the preceding clauses (a) and (b) that are secured by a Lien.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
(i) at least 99% of the Equity Interests (other than, in the case of a
corporation, directors’ qualifying shares) are at the



-  24  -

 

--------------------------------------------------------------------------------

 

 

time directly or indirectly owned or controlled by such Person or one or more
other Subsidiaries of such Person or by such Person and one or more other
Subsidiaries of such Person, and (ii) the balance of the Equity Interests are at
the time directly or indirectly owned or controlled by the Guarantor (or any
wholly-owned Subsidiary of Guarantor).

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2  General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or Requisite Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.    Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities.  References in this Agreement to “Sections,”
“Articles,” “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  references in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.  Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Central time daylight or standard, as
applicable.



-  25  -

 

--------------------------------------------------------------------------------

 

 

Section 1.3  Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Guarantor or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Guarantor or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included and (b) the Guarantor’s Ownership Share of the Borrower shall be
deemed to be one hundred percent (100.0%). 

ARTICLE II  Credit Facility

Section 2.1  Revolving Loans.

(a) Making of Loans.  Subject to the terms and conditions set forth in this
Agreement, including without limitation, Section 2.16, each Lender severally and
not jointly agrees to make Loans to the Borrower during the period from and
including the Effective Date to but excluding the Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Lender’s Commitment.  Each borrowing of Loans that are to be (i) Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $500,000 in excess thereof and (ii) LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof.  Notwithstanding the immediately preceding two sentences but subject to
Section 2.16, a borrowing of Loans may be in the aggregate amount of the unused
Commitments.  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow Loans.

(b) Requests for Loans.  Not later than 12:00 p.m. Central time at least one (1)
Business Day prior to a borrowing of Loans that are to be Base Rate Loans and
not later than 11:00 a.m. Central time at least three (3) Business Days prior to
a borrowing of Loans that are to be LIBOR Loans, the Borrower shall deliver to
the Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the aggregate principal amount of the Loans to be borrowed, the date
such Loans are to be borrowed (which must be a Business Day), the use of the
proceeds of such Loans, the Type of the requested Loans, and if such Loans are
to be LIBOR Loans, the initial Interest Period for such Loans.  Each Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower on the date of such request or as soon as possible thereafter.

(c) Funding of Loans.  Promptly after receipt of a Notice of Borrowing under the
immediately preceding subsection (b), the Administrative Agent shall notify each
Lender of the proposed borrowing.  Each Lender shall deposit an amount equal to
the Loan to be made by such Lender to the Borrower with the Administrative Agent
at the Principal Office, in immediately available funds not later than 11:00
a.m. Central time on the date of such proposed Loans.  Subject to fulfillment of
all applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the date of the
requested borrowing of Loans, the proceeds of such amounts received by the
Administrative Agent.

(d) Assumptions Regarding Funding by Lenders.  With respect to Loans to be made
after the Effective Date, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent a Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent in accordance with
this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the



-  26  -

 

--------------------------------------------------------------------------------

 

 

amount of such Loan to be provided by such Lender.  In such event, if such
Lender does not make available to the Administrative Agent the proceeds of such
Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Loan with interest thereon,
for each day from and including the date such Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay the amount of such interest to
the Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Loan, the amount so paid shall constitute such Lender’s Loan
included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Loan to be made by such Lender.

Section 2.2  Direct Debit

In order to assure timely payment to the Administrative Agent of accrued
interest, principal, fees and late charges due and owing under the Loan, the
Borrower hereby irrevocably authorizes the Administrative Agent to directly
debit the Borrower's demand deposit account with the Administrative Agent,
account number 4828-665364, for payment when due of all such amounts payable
hereunder.  The Borrower represents and warrants to the Administrative Agent
that the Borrower is the legal owner of said account.  Written confirmation of
the amount and purpose of any such direct debit shall be given to the Borrower
by the Administrative Agent not less frequently than monthly.  In the event any
direct debit hereunder is returned for insufficient funds, the Borrower shall
pay the Administrative Agent upon demand, in immediately available funds, all
amounts and expenses due and owing to the Administrative Agent. 

Section 2.3    Intentionally Omitted.

Section 2.4  Letters of Credit.

(a) Letters of Credit.  Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $5,000,000, as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”).

(b) Terms of Letters of Credit.  At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the
Borrower.  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is thirty (30) days
prior to the Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided,  however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the date that is thirty (30) days prior to the
Termination Date.  The initial Stated Amount of each Letter of Credit shall be
at least $50,000 (or such lesser amount as may be acceptable to the Issuing
Bank, the Administrative Agent and the Borrower).

(c) Requests for Issuance of Letters of Credit.  The Borrower shall give the
Issuing Bank and the Administrative Agent written notice (or a telephonic notice
promptly confirmed in writing) at least five



-  27  -

 

--------------------------------------------------------------------------------

 

 

(5) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date.  The Borrower shall also execute
and deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2, the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection.  The Issuing Bank shall
not at any time be obligated to issue any Letter of Credit if such issuance
would conflict with, or cause the Issuing Bank or any Lender to exceed any
limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof.  To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control. 

(d) Reimbursement Obligations.  Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided,  however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.

(e) Manner of Reimbursement.  Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI would permit the making of Loans, the Borrower shall be deemed to
have requested a borrowing of Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Administrative Agent
shall give each Lender prompt notice of the amount of the Loan to be made
available to the Administrative Agent not later than 12:00 noon Central time and
(ii) if such conditions would not permit the making of Loans, the provisions of
subsection (j) of this Section shall apply.  The limitations set forth in the
second sentence of Section 2.1(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.



-  28  -

 

--------------------------------------------------------------------------------

 

 

(f) Effect of Letters of Credit on Commitments.  Upon the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations.  In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit.  The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, none of the
Issuing Bank, Administrative Agent or any of the Lenders shall be responsible
for, and the Borrower’s obligations in respect of Letters of Credit shall not be
affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Bank’s or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender.  In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Loan made pursuant to
the second sentence of the immediately preceding subsection (e), shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances:  (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act,



-  29  -

 

--------------------------------------------------------------------------------

 

 

omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrower’s Reimbursement Obligations.  Notwithstanding anything
to the contrary contained in this Section or Section 13.9, but not in limitation
of the Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank
or any Lender with respect to any Letter of Credit.

(h) Amendments, Etc.  The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Lenders, if any, required by Section 13.6 shall
have consented thereto.  In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5(c).  

(i) Lenders’ Participation in Letters of Credit.  Immediately upon the issuance
by the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to the Issuing Bank pursuant to Section 3.5(c)).

(j) Payment Obligation of Lenders.  Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided,  however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Loan or as a participation, shall not exceed such
Lender’s Commitment Percentage of such drawing except as otherwise provided in
Section 3.9(d).  If the notice referenced in the second sentence of Section
2.4(e) is received by a Lender not later than 11:00 a.m. Central time, then such
Lender shall make such payment available to the Administrative Agent not later
than 2:00 p.m. Central time on the date of demand therefor; otherwise, such
payment shall be made available to the Administrative Agent not later than 1:00
p.m. Central time on the next succeeding Business



-  30  -

 

--------------------------------------------------------------------------------

 

 

Day.  Each Lender’s obligation to make such payments to the Administrative Agent
under this subsection, and the Administrative Agent’s right to receive the same
for the account of the Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 11.1(e) or (f), or
(iv) the termination of the Commitments.  Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

(k) Information to Lenders.  Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, which
shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time.  Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding.  Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder.  The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).

Section 2.5  Intentionally Omitted.

Section 2.6  Rates and Payment of Interest on Loans.

(a) Rates.  The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, upon the
election of the Requisite Lenders, the Borrower shall pay to the Administrative
Agent for the account of each Lender and the Issuing Bank, as the case may be,
interest at the Post-Default Rate on the outstanding principal amount of any
Loan made by such Lender, on all Reimbursement Obligations and on any other
amount payable by the Borrower hereunder or under the Notes held by such Lender
to or for the account of such Lender (including without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law). 

(b) Payment of Interest.  All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i)  monthly in arrears on the
first (1st) day of each month, commencing with the first (1st) full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be



-  31  -

 

--------------------------------------------------------------------------------

 

 

determined and/or adjusted from time to time based upon certain financial ratios
and/or other information to be provided or certified to the Lenders by the
Borrower (the “Borrower Information”).  If it is subsequently determined that
any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then,
such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information.  The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s other rights
under this Agreement.

Section 2.7  Number of Interest Periods.

There may be no more than ten (10) different Interest Periods outstanding at the
same time.

Section 2.8  Repayment of Loans. 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

Section 2.9  Prepayments.

(a) Optional.  Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty.  The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan.  Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof. 

(b) Mandatory.

(i) Commitment Overadvance.  If at any time the aggregate principal amount of
all outstanding Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the aggregate amount of the Commitments, the
Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Lenders then holding Commitments (or if the Commitments have been
terminated, then holding outstanding Loans and/or Letter of Credit Liabilities),
the amount of such excess.

(ii) Intentionally Omitted. 

(iii) Intentionally Omitted. 

(iv) Application of Mandatory Prepayments.  Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations.  If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.



-  32  -

 

--------------------------------------------------------------------------------

 

 

(c) No Effect on Derivatives Contracts.  No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.10  Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 12:00 p.m. Central
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telephone (promptly
followed by the delivery of a written Notice of Conversion), telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided,
 however, that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11 or the
Borrower’s failure to comply with any of the terms of such Section.

Section 2.11  Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided,  however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount.  Each such Notice of Conversion shall be given not later than 12:00 p.m.
Central time three (3) Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (promptly followed by the delivery of a written
Notice of Conversion), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

Section 2.12  Notes.

(a) Notes.  Except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive a Note, the Loans made by each
Lender shall, in addition to this Agreement, also



-  33  -

 

--------------------------------------------------------------------------------

 

 

be evidenced by a Note, payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed. 

(b) Records.  The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided,  however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.13  Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities) at
any time and from time to time without penalty or premium upon not less than
five (5) Business Days prior written notice to the Administrative Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction (which in the case of any partial
reduction of the Commitments shall not be less than $10,000,000 and integral
multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”); provided,  however, the Borrower may not
reduce the aggregate amount of the Commitments below $50,000,000 unless the
Borrower is terminating the Commitments in full.    Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Commitment reduction.  The Commitments, once reduced
or terminated pursuant to this Section, may not be increased or reinstated.  The
Borrower shall pay all interest and fees on the Loans accrued to the date of
such reduction or termination of the Commitments to the Administrative Agent for
the account of the Lenders, including but not limited to any applicable
compensation due to each Lender in accordance with Section 5.4.

Section 2.14  Intentionally Omitted.

Section 2.15  Expiration Date of Letters of Credit Past Commitment Termination.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, for deposit into the Letter of Credit
Collateral Account, an amount of money equal to the amount of such excess.



-  34  -

 

--------------------------------------------------------------------------------

 

 

Section 2.16  Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.13 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments, the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time.

Section 2.17  Increase in Commitments.

The Borrower shall have the right to request, at any time and from time to time,
increases in the aggregate amount of the Commitments by providing written notice
to the Administrative Agent, which notice shall be irrevocable once given;
provided,  however, that after giving effect to any such increases the aggregate
amount of the Commitments shall not exceed $400,000,000.  Each such increase in
the Commitments must be an aggregate minimum amount of $25,000,000 and integral
multiples of $25,000,000 in excess thereof.  The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Commitments, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders.  No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee.  If
a new Lender becomes a party to this Agreement, or if any existing Lender is
increasing its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Commitment) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (determined with respect to the Lenders’ respective Commitments and
after giving effect to the increase of Commitments) of any outstanding Loans, by
making available to the Administrative Agent for the account of such other
Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender, plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.4(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Loans.  The Borrower shall pay to the Lenders amounts payable, if any, to
such Lenders under Section 5.4 as a result of the prepayment of any such
Loans.  Effecting the increase of the Commitments under this Section is subject
to the following conditions precedent:  (x) no Default or Event of Default shall
be in existence on the effective date of such increase, (y) the representations
and warranties made or deemed made by the Borrower and any other Loan Party in
any Loan Document to which such Loan Party is a party shall be true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the effective date of such increase except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent:  (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase and (B) all partnership or other necessary action taken by the
Guarantor authorizing the guaranty of such increase; and (ii) an opinion of
counsel to the Guarantor and general partner of the Borrower, addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) new Notes executed



-  35  -

 

--------------------------------------------------------------------------------

 

 

by the Borrower, payable to any new Lenders and replacement Notes executed by
the Borrower, payable to any existing Lenders increasing their Commitments, in
the amount of such Lender’s Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Commitments.  In connection
with any increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 any Lender becoming a party hereto shall (1) execute such documents
and agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

Section 2.18  Funds Transfer Disbursements. 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement. 

ARTICLE III  Payments, Fees and Other General Provisions

Section 3.1  Payments.

(a) Payments by Borrower.  Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one (1)
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute



-  36  -

 

--------------------------------------------------------------------------------

 

 

to the Lenders or the Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
the Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 3.2  Pro Rata Treatment.

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Sections 2.1(a),  2.4(e) and 2.5(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5(a),  3.5(b), the first
sentence of 3.5(c), and 3.5(e) shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Commitments under
Section 2.13 shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Loans shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them, provided that, subject to Section 3.9, if immediately prior to
giving effect to any such payment in respect of any Loans the outstanding
principal amount of the Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such Loans
were made, then such payment shall be applied to the Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Loans being held by the Lenders pro rata in accordance with such
respective Commitments; (c) each payment of interest on Loans shall be made for
the account of the Lenders pro rata in accordance with the amounts of interest
on such Loans then due and payable to the respective Lenders; (d) the Conversion
and Continuation of Loans of a particular Type (other than Conversions provided
for by Sections 5.1(c) and 5.5) shall be made pro rata among the Lenders
according to the amounts of their respective Loans and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; and (e) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.4, shall be in accordance with
their respective Commitment Percentages. 

Section 3.3  Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as
applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect



-  37  -

 

--------------------------------------------------------------------------------

 

 

the right of any Lender to exercise and retain the benefits of exercising, any
such right with respect to any other indebtedness or obligation of the Borrower.

Section 3.4  Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5  Fees.

(a) Closing Fee.  On the Effective Date, the Borrower agrees to pay to
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fee.  During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders a facility fee equal to one-fourth of the product of
(i) the daily aggregate amount of the Commitments (whether or not utilized)
times (ii) the Applicable Facility Fee (which shall be further pro-rated for any
period not equal to a whole fiscal quarter). Such fee shall be payable quarterly
in arrears on the first (1st) day of each January, April, July and October
during the term of this Agreement and on the Termination Date or any earlier
date of termination of the Commitments or reduction of the Commitments to
zero.  The Borrower acknowledges that the fee payable hereunder is a bona fide
commitment fee and is intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrower as described herein and for
no other purposes. 

(c) Letter of Credit Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or terminated or (y) to but excluding the date
such Letter of Credit is drawn in full.  In addition to such fees, the Borrower
shall pay to the Issuing Bank solely for its own account, any fees set forth in
the Fee Letter.  The fees provided for in this subsection shall be nonrefundable
and payable in arrears (i) quarterly on the first (1st) day of January, April,
July and October, (ii) on the Termination Date, (iii) on the date the
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent.  The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by the Issuing Bank from
time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.

(d) Intentionally Omitted. 

(e) Intentionally Omitted. 

(f) Intentionally Omitted. 

(g) Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent. 



-  38  -

 

--------------------------------------------------------------------------------

 

 

Section 3.6  Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.

Section 3.7  Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6(a)(i) through
(iv).  Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, closing fees,
letter of credit fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

Section 3.8  Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9  Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.

(b) Defaulting Lender Waterfall.  Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting



-  39  -

 

--------------------------------------------------------------------------------

 

 

Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders or the Issuing Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.4(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities are held by
the Lenders pro rata in accordance with their respective Commitment Percentages
(determined without giving effect to the immediately following
subsection (d)).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender, other than as
provided in Section 3.9(c)(iii) below).

(ii) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non‑Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities that has been reallocated to such
Non‑Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to the Issuing Bank the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such Fee.



-  40  -

 

--------------------------------------------------------------------------------

 

 

(d) Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Article VI are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(e) Cash Collateral.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 1 Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the



-  41  -

 

--------------------------------------------------------------------------------

 

 

termination of Defaulting Lender status of the applicable Lender), or (y) the
determination by the Administrative Agent and the Issuing Bank that there exists
excess Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the Issuing Bank may
(but shall not be obligated to) agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

(f) Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Commitment Percentages (determined
without giving effect to the immediately preceding subsection (d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to Fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided,  further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(g) New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment.  During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b).  In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of
$7,500.  The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent or any of the Lenders.

Section 3.10  Taxes.

(a) Issuing Bank.  For purposes of this Section, the term “Lender” includes the
Issuing Bank and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of



-  42  -

 

--------------------------------------------------------------------------------

 

 

any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower or other applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Borrower.  The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower.  The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this subsection.

(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested



-  43  -

 

--------------------------------------------------------------------------------

 

 

by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or 





-  44  -

 

--------------------------------------------------------------------------------

 

 

to the extent a Foreign Lender is not the beneficial owner, an electronic copy
(or an original if requested by the Borrower or the Administrative Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event



-  45  -

 

--------------------------------------------------------------------------------

 

 

that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV  UNENCUMBERED POOL

Section 4.1  Unencumbered Pool.

(a) Initial Unencumbered Pool.  As of the Effective Date, the Unencumbered Pool
consists of the Unencumbered Assets identified on Schedule 4.1 hereto. 

(b) Disqualification of an Unencumbered Asset.  If any Unencumbered Asset no
longer satisfies the requirements set forth in the definition of “Unencumbered
Asset”, the Requisite Lenders shall have the right, at any time and from time to
time, to notify the Borrower that, effective upon the giving of such notice,
such Property shall no longer be considered an Unencumbered Asset. 

(c) Additional Unencumbered Assets. After the Effective Date, a Property shall
be included as an Unencumbered Asset upon delivery to the Administrative Agent
of an Unencumbered Asset Certificate pursuant to Section 9.4(d), setting forth
the information required to be contained therein and assuming that such Property
is included as an Unencumbered Asset.  Subject to the terms and conditions of
this Agreement, upon the Administrative Agent’s receipt of such certificate,
such Property shall be included as an Unencumbered Asset.

(d) Withdrawal of an Unencumbered Asset. A Property shall cease to be included
as an Unencumbered Asset for purposes of this Agreement if either (i) such
Property ceases to satisfy the requirements of the definition of the term
“Unencumbered Assets” applicable to it (with the termination effective
immediately) or (ii) such Property is noted to have been removed as an
Unencumbered Asset in an Unencumbered Asset Certificate subsequently submitted
pursuant to this Agreement (with the termination effective as of the date of
receipt by the Administrative Agent of such Unencumbered Asset Certificate).
Notwithstanding the foregoing, no Property will be terminated as an Unencumbered
Asset if (i) a Default or Event of Default exists or (ii) a Default or Event of
Default would exist immediately after such Property is terminated as an
Unencumbered Asset.

ARTICLE V  Yield Protection, Etc.

Section 5.1  Additional Costs; Capital Adequacy.

(a) Capital Adequacy.  If any Lender, or subject to (and not in duplication of)
Section 13.5(d), any Participant determines that, as the result of a  Regulatory
Change, compliance with any law or regulation or with any guideline or request
from any central bank or other Governmental Authority (whether



-  46  -

 

--------------------------------------------------------------------------------

 

 

or not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of its
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant  additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.

(b) Additional Costs.  In addition to, and not in limitation of or in
duplication of the immediately preceding subsection, the Borrower shall promptly
pay to the Administrative Agent for the account of a Lender from time to time
such amounts as such Lender may determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its making or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or such obligation or the maintenance by such Lender of capital
in respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:

(i) subjects such Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on any of such LIBOR Loans or its Commitments;

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).

(c) Lender’s Suspension of LIBOR Loans.  Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply); provided, such Lender shall not have such right to make such an election
in reliance on subsection (b)(i) above if Borrower is obligated to pay such
Additional Costs hereunder.

(d) Additional Costs in Respect of Letters of Credit.  Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued



-  47  -

 

--------------------------------------------------------------------------------

 

 

by any Governmental Authority there shall be imposed, modified or deemed
applicable any Tax (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes),
reserve, special deposit, capital adequacy or similar requirement against or
with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall promptly pay (and in any event within one (1) Business Day of such demand)
to the Issuing Bank or, in the case of such Lender, to the Administrative Agent
for the account of such Lender, from time to time as specified by the Issuing
Bank or such Lender, such additional amounts as shall be sufficient to
compensate the Issuing Bank or such Lender for such increased costs or
reductions in amount.

(e) Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank, each Lender and each Participant as the case
may be, agrees to notify the Borrower (and in the case of the Issuing Bank, a
Lender or a Participant, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, the
Issuing Bank, such Lender or such Participant to compensation under any of the
preceding subsections of this Section as promptly as practicable; provided,
 however, that the failure of the Administrative Agent, the Issuing Bank, any
Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent); provided, further, however, that the Borrower shall not
be required to compensate the Administrative Agent, a Lender, any Issuing Bank
or a Participant pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that the Administrative Agent, such Lender, such Issuing Bank or such
Participant, as the case may be, notifies the Borrower of the event entitling
such Person to compensation under this Section, and of such Person’s intention
to claim compensation therefor (except that, if the Regulatory Change giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof).  The Administrative Agent, the Issuing Bank, each Lender and
each Participant, as the case may be, agrees to furnish to the Borrower (and in
the case of the Issuing Bank or a Lender to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section.  Determinations by the Administrative Agent, the Issuing
Bank or such Lender, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error,
provided that such determinations are made on a reasonable basis and in good
faith.  The Borrower shall pay the Administrative Agent, the Issuing Bank and or
any such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

Section 5.2  Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR; or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;





-  48  -

 

--------------------------------------------------------------------------------

 

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 5.3  Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).

Section 5.4  Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall reasonably determine shall be sufficient to
compensate such Lender for any loss, cost or expense attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error, provided such determinations are made on a reasonable basis and
in good faith.

Section 5.5  Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c),  Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c),  Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below



-  49  -

 

--------------------------------------------------------------------------------

 

 

that the circumstances specified in Section 5.1,  Section 5.2 or Section 5.3
that gave rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made as or Converted into Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c),  5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6  Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections or (c) a
Lender has not approved any consent, waiver or amendment which, pursuant to the
terms of Section 13.6(b), requires the approval of all affected Lenders, and the
Requisite Lenders have approved such consent, waiver or amendment, then, so long
as there does not then exist any Default or Event of Default, the Borrower may
demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.4(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender, any other Lender or any Titled Agent
be obligated in any way whatsoever to initiate any such replacement or to assist
in finding an Eligible Assignee.  The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Administrative Agent, the Affected Lender or any of the
other Lenders.  The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10,  5.1 or 5.4) with respect to any period up to the
date of replacement.

Section 5.7  Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10,  5.1 or 5.3 to reduce the liability of
the Borrower



-  50  -

 

--------------------------------------------------------------------------------

 

 

or avoid the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.

Section 5.8  Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided,  however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article. 

ARTICLE VI  Conditions Precedent

Section 6.1  Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower, payable to each applicable Lender;

(iii) the Third Amended and Restated Repayment Guaranty executed by the
Guarantor;

(iv) an opinion of counsel to the Guarantor and general partner of the Borrower,
addressed to the Administrative Agent and the Lenders in form and substance
satisfactory to Administrative Agent;

(v) the articles of incorporation or certificate of limited partnership, as
applicable, of each Loan Party certified as of a recent date by the Secretary of
State of California;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of California and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect; 

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, requests for Letters of Credit, Notices of Conversion and
Notices of Continuation; 



-  51  -

 

--------------------------------------------------------------------------------

 

 

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending September 30, 2016; 

(x) a Disbursement Instruction Agreement effective as of the Agreement Date; 

(xi) the Fee Letter; 

(xii) evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid; and

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(c) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

(d) the Borrower and each other Loan Party shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (X) have a
Material Adverse Effect, or (Y) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower to fulfill its obligations under the Loan Documents to
which it is a party; and

(e) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.



-  52  -

 

--------------------------------------------------------------------------------

 

 

Section 6.2  Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that:  (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, and in the case of the issuance of a Letter of Credit the Issuing
Bank and the Administrative Agent shall have received a timely request for the
issuance of such Letter of Credit.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article VI have been satisfied.  Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1 and 6.2 that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied. 

ARTICLE VII  Representations and Warranties

Section 7.1  Representations and Warranties. 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification.  Each of the Borrower and the other Loan
Parties is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure.  Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the



-  53  -

 

--------------------------------------------------------------------------------

 

 

nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests.  As of the
Agreement Date, except as disclosed in Schedule 7.1(b), (A) each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Permitted
Liens), and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule, (B) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person.  As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.

(c) Authorization of Loan Documents and Borrowings.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder.  The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents to which the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Loan Party, or
any indenture, agreement or other instrument to which the Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties.

(e) Compliance with Law; Governmental Approvals.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens.  Schedule 4.1 is, as of the Agreement Date, a
complete and correct listing of all Unencumbered Assets.  Each of the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets, except to the
extent that failure to have such title or interest could not reasonably be
expected to have a Material Adverse Effect. 



-  54  -

 

--------------------------------------------------------------------------------

 

 

(g) Existing Indebtedness; Total Liabilities.  Schedule 7.1(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness (including
all Guarantees) that has been incurred by each of the Borrower, the other Loan
Parties and the other Subsidiaries since the last day of the accounting period
for which financial statements have been filed with the SEC, if such
Indebtedness is individually in an amount exceeding $1,000,000 and also secured
by any Lien, a description of all of the property subject to such Lien.  As of
the Agreement Date, the Borrower, the other Loan Parties and the other
Subsidiaries have performed and are in compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness.

(h) Intentionally Omitted.

(i) Litigation.  Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Responsible Officer
of any Loan Party, are there any actions, suits or proceedings threatened)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

(j) Taxes.  All federal and state income tax returns and all other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal and
state income taxes and all other material taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 8.6.  All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP
in all material respects.

(k) Financial Statements.  The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Loan Parties and their
consolidated Subsidiaries for the fiscal year ended December 31, 2015, and the
related audited consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal years ended on such dates, with the opinion thereon of
Ernst & Young, LLP, and (ii) the unaudited consolidated balance sheet of the
Loan Parties and their consolidated Subsidiaries for the fiscal quarter ended
September 30, 2016, and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flow of the Loan Parties and their
consolidated Subsidiaries for the one fiscal quarter period ended on such
date.  Such financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Loan Parties and their consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to the absence of
footnotes and to changes resulting from normal year‑end audit
adjustments).  Neither the Loan Parties nor any of their Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or notes thereto, except as referred to or reflected
or provided for in said financial statements.



-  55  -

 

--------------------------------------------------------------------------------

 

 

(l) No Material Adverse Change.  Since December 31, 2015, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect.

(m) Solvency.  Each of the Loan Parties is Solvent.

(n) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects.  Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan.  To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715.  The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $25,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:  (i) no ERISA Event has occurred
or is expected to occur; (ii) there are no pending, or to the best knowledge of
the Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(o) Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(p) Environmental Laws.  Each of the Borrower, each other Loan Party and the
other Subsidiary:  (i) is in compliance with all Environmental Laws applicable
to its business, operations and the



-  56  -

 

--------------------------------------------------------------------------------

 

 

Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common‑law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To the Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect. 

(q) Investment Company.  None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(r) Margin Stock.  None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(s) Affiliate Transactions.  Except as permitted by Section 10.9 or as otherwise
set forth on Schedule 7.1(s), no Loan Party is a party to or bound by any
agreement or arrangement  with any Affiliate.

(t) Intellectual Property.  Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person.  All such
Intellectual



-  57  -

 

--------------------------------------------------------------------------------

 

 

Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances.  No material claim has been asserted by any Person with respect to
the use of any such Intellectual Property by the Borrower, any other Loan Party
or any other Subsidiary, or challenging or questioning the validity or
effectiveness of any such Intellectual Property.  The use of such Intellectual
Property by the Borrower, the other Loan Parties and the other Subsidiaries does
not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Borrower, any other Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.

(u) Business.  As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of owning, operating,
developing and managing real estate, together with other business activities
incidental thereto.

(v) Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

(w) Accuracy and Completeness of Information.  All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished and when taken as
a whole, complete and correct in all material respects, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year end audit
adjustments and absence of full footnote disclosure).  All financial projections
and other forward looking statements prepared by or on behalf of the Borrower,
any other Loan Party or any other Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on assumptions believed to be reasonable.  No fact
is known to any Loan Party which has had, or could reasonably be expected in the
future to have, a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.  No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents, when taken together with all other information so
furnished, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.

(x) Not Plan Assets; No Prohibited Transactions.  None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(y) Sanctions, Anti-Corruption and Anti-Money Laundering Laws. 

(i)  None of (x) the Borrower, the Guarantor, or, to the knowledge of any
Responsible Officer of the Borrower, any of their respective directors, officers
or employees while acting on



-  58  -

 

--------------------------------------------------------------------------------

 

 

behalf of the Borrower or Guarantor, as applicable, or (y) to the knowledge of
any Responsible Officer of the Borrower, any agent of the Borrower or the
Guarantor while acting in any capacity in connection with this Agreement
is:  (1) a Sanctioned Person; (2) primarily owned by, controlled by or acting on
behalf of a Sanctioned Person; (3) has its assets located in a Sanctioned
Country in violation of applicable Sanctions; (4) directly or, to the knowledge
of any Responsible Officer of Borrower, indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons; or (5) has taken any
action, directly or, to the knowledge of any Responsible Officer of Borrower,
indirectly, that would result in a material violation by such Persons of any
Anti-Corruption Laws.  Each of Borrower and Guarantor has implemented and
maintains in effect policies and procedures designed to ensure compliance with
the Anti-Corruption Laws.

﻿

(ii) Each of (x) the Borrower, the Guarantor, and, to the knowledge of any
Responsible Officer of the Borrower, each of their respective directors,
officers or employees while acting on behalf of the Borrower or Guarantor, as
applicable, and (y) to the knowledge of any Responsible Officer of the Borrower,
each agent of the Borrower or the Guarantor while acting in any capacity in
connection with this Agreement is:  (1) is in compliance with all
Anti-Corruption Laws and Anti-Money Laundering Laws; (2) is not under
administrative, civil or criminal investigation for a material violation of
applicable Anti-Corruption or Anti-Money Laundering Laws; and (3) has not
received on behalf of the Borrower notice from or made on behalf of Borrower a
voluntary disclosure to any governmental entity regarding a possible violation
of any Anti-Corruption Laws or Anti-Money Laundering Laws.

(iii)No proceeds of any Loan has been used, directly or, to the knowledge of any
Responsible Officer of Borrower, indirectly, by the Borrower, any of its
Subsidiaries or, to the knowledge of any Responsible Officer of Borrower, any of
their respective directors, officers, or employees while acting on behalf of the
Borrower or such Subsidiary, or, to the knowledge of any Responsible Officer of
Borrower, any agent of the Borrower or such Subsidiary while acting in any
capacity with this Agreement,  (1) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (2) for the
purpose of funding, financing or facilitating any impermissible activity,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, including any impermissible payments (directly or, to the knowledge of
any Responsible Officer of Borrower, indirectly) to a Sanctioned Person or a
Sanctioned Country or (3) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

﻿

(z) REIT Status.  The Guarantor qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Guarantor to maintain its status as a
REIT.

Section 7.2  Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any increase of the Commitments is
effectuated pursuant to Section 2.17 and at and as of the date of the occurrence
of each Credit Event, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation



-  59  -

 

--------------------------------------------------------------------------------

 

 

or warranty qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

ARTICLE VIII  Affirmative Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6, each affected Lender) shall otherwise consent
in the manner provided for in Section 13.6,  the Borrower shall comply with the
following covenants:

Section 8.1  Preservation of Existence and Similar Matters.

Unless otherwise permitted under Section 8.14, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, (a) preserve and
maintain its respective existence in the jurisdiction of its incorporation or
formation, (b) preserve and maintain its respective material rights, franchises,
licenses and privileges in the jurisdiction of its incorporation or formation
and (c) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where a failure
to preserve and maintain or qualify and remain qualified and authorized could
reasonably not be expected to have a Material Adverse Effect.

Section 8.2  Compliance with Applicable Law.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

Section 8.3  Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, in
the ordinary course of business, (a) protect and preserve all of its respective
material properties, including, but not limited to, all Intellectual Property
necessary to the conduct of its respective business, and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear excepted, and (b) from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly conducted
at all times.

Section 8.4  Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(u)
or any businesses substantially similar or related thereto.

Section 8.5  Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law.



-  60  -

 

--------------------------------------------------------------------------------

 

 

Section 8.6  Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided,  however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the books of such Person in accordance with
GAAP.

Section 8.7  Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  The Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, permit representatives of the
Administrative Agent (who may be accompanied by representatives of the Lenders)
to visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice; provided
that  (i) representatives of the Loan Parties and Subsidiaries may be present
during all such inspections and discussions, (ii) each representative of the
Administrative Agent and the Lenders shall take reasonable steps to minimize
disruption to the operations of each Loan Party and each Subsidiary caused by
such inspection; and (iii) nothing contained herein shall require any Loan Party
or any Subsidiary to permit Administrative Agent or any Lender to examine or
otherwise have access to any matter that is protected from disclosure by the
attorney-client privilege or the doctrine of attorney work product.  The
Borrower shall be obligated to reimburse the Administrative Agent and the
Lenders for their reasonable costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists.  If requested by the Administrative Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent to discuss the financial affairs of the
Borrower, any other Loan Party or any other Subsidiary with Borrower’s
accountants.

Section 8.8  Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; and (d) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans.  The Borrower shall not,
and shall not permit any other Loan Party or any other Subsidiary to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.



-  61  -

 

--------------------------------------------------------------------------------

 

 

Section 8.9  Environmental Matters.

Except where failure to comply could not reasonably be expected to have a
Material Adverse Effect, the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, (a) comply with all Environmental Laws, (b)
use commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws, and (c)
promptly take all actions and pay or arrange to pay all costs necessary for it
and for the Properties to comply with all Environmental Laws and all
Governmental Approvals, including actions to remove and dispose of all Hazardous
Materials and to clean up the Properties as required under Environmental
Laws.  The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws.  Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 8.10  Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

Section 8.11  Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract.  The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair the value of any of the Material Contracts
to the extent such impairment could reasonably be expected to have a Material
Adverse Effect. 

Section 8.12  REIT Status.

The Guarantor shall maintain its status as, and election to be treated as, a
REIT under the Internal Revenue Code.

Section 8.13  Exchange Listing.

The Guarantor shall maintain at least one class of common shares of the
Guarantor having trading privileges on the New York Stock Exchange or NYSE Amex
Equities or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System. 

Section I.1



   Asset Dispositions; Restrictions on Fundamental Changes; Certain Obligations.

(a)



Subject to clause (b), each Loan Party and each of its Subsidiaries may sell,
lease or otherwise dispose of assets in the normal course of its business and so
long as such dispositions do not result in a violation of any other provision of
this Agreement. 

(b)



Except as permitted pursuant to clause (c), no Loan Party and no Subsidiary
shall directly or indirectly, enter into any merger, consolidation,
reorganization or recapitalization, reclassify its Equity



-  62  -

 

--------------------------------------------------------------------------------

 

 

Interests, liquidate, wind up or dissolve or sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its or their business or assets, whether now owned or hereafter acquired.

(c)



No Loan Party and no Subsidiary shall engage in any material acquisition,
merger, formation, investment in any partnership/joint venture/Subsidiary, asset
acquisition (other than of Office Park Property) or transfer of assets without
first giving notice thereof to Agent and certifying compliance with all
covenants of this Agreement after giving effect to the proposed
transaction.  For purposes of this clause (c), “material” is defined as any
transaction in which the obligation of a Loan Party or a Subsidiary equals or
exceeds ten percent (10%) of Gross Asset Value.  With respect to any proposed
acquisition of Office Park Property, if the Acquisition Price of such Office
Park Property is greater than ten percent (10%) of Gross Asset Value, then
within fifteen (15) days prior to the scheduled closing of the acquisition
Borrower must certify compliance with all covenants of this Agreement after
giving effect to the proposed transaction.

ARTICLE IX  Information

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6, each affected Lender) shall otherwise consent
in the manner set forth in Section 13.6, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1  Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than fifty (50) days
after the end of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Loan Parties and
their consolidated Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, stockholders’ equity and cash
flows of the Loan Parties and their consolidated Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Guarantor, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Loan Parties and their consolidated Subsidiaries as at the date
thereof and the results of operations for such period (subject to normal
year‑end audit adjustments and absence of footnotes). 

Section 9.2  Year‑End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than ninety-five (95)
days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Loan Parties and their consolidated
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Loan Parties and their consolidated Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by the chief executive
officer, chief financial officer, treasurer or controller of the Guarantor, in
his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the financial position of the Loan Parties and their
consolidated Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of Ernst & Young, LLP
or any other independent certified public accountants of recognized national
standing acceptable to the Administrative Agent, whose report shall not be
subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit.



-  63  -

 

--------------------------------------------------------------------------------

 

 

Section 9.3  Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit H (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief executive officer,
chief financial officer, treasurer or controller of the Guarantor (a) setting
forth in reasonable detail as of the end of such fiscal quarter or fiscal year,
as the case may be, the calculations required to establish whether the Borrower
was in compliance with the covenants contained in Section 10.1; and (b) stating
that no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred and
the steps being taken by the Borrower with respect to such event, condition or
failure. 

Section 9.4  Other Information.

(a) Upon the request of the Administrative Agent, copies of all reports, if any,
submitted to any Loan Party or its Board of Directors by its independent public
accountants including, without limitation, any management report;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Guarantor
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Guarantor, any Subsidiary or any other Loan Party;

(d) Within ninety-five (95) days after the end of each fiscal year of the
Borrower, and within fifty (50) days after the end of each other fiscal quarter
of the Borrower, an Unencumbered Asset Certificate, which shall include (i) a
schedule of the Properties that constitute Unencumbered Assets, (ii) the amount
of Unencumbered Asset Value attributable to Properties that are subject to a
Ground Lease, or that constitute Development Property or Unimproved Land, (iii)
the Occupancy Rate of all Unencumbered Assets, (iv) the calculations required to
establish Unencumbered Asset Value, and (v) a schedule of the Properties that no
longer constitute Unencumbered Assets;

(e) Within fifty (50) days after the end of each fiscal quarter of the Borrower,
an operating summary with respect to each Property then included in calculations
of the Gross Asset Value, including without limitation, a quarterly and
year-to-date statement of Net Operating Income and a leasing/occupancy status
report together with a current rent roll for such Property;    

(f) Intentionally Omitted;

(g) Intentionally Omitted;

(h) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Guarantor setting forth details as to such occurrence and the
action, if any, which the Guarantor or the Borrower or applicable member of the
ERISA Group is required or proposes to take;



-  64  -

 

--------------------------------------------------------------------------------

 

 

(i) To the extent a Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, any Loan Party or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect;

(j) Intentionally Omitted;

(k) Prompt notice of any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of any Loan Party which
has had, or could reasonably be expected to have, a Material Adverse Effect;

(l) Prompt notice upon a Responsible Officer becoming aware of the occurrence of
any Default or Event of Default or any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by any Loan Party or any other Subsidiary under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

(m) Intentionally Omitted;

(n) Prompt notice of any order, judgment or decree in excess of $25,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(o) Intentionally Omitted;

(p) Intentionally Omitted;

(q) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(r) Promptly, upon any change in the Borrower’s or any Loan Party’s Credit
Rating, a certificate stating that the Borrower’s Credit Rating or a Loan
Party’s Credit Rating has changed and the new Credit Rating that is in effect;

(s) Promptly, upon each request, information identifying the Borrower (or any
Loan Party) as a Lender may request in order to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act;

(t) Intentionally Omitted;

(u) Intentionally Omitted;

(v) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any of
its Subsidiaries, or any other Loan Party as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request.



-  65  -

 

--------------------------------------------------------------------------------

 

 

Section 9.5  Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party or government website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered on the date and time on which the Administrative Agent or
the Borrower posts such documents or the documents become available on a
commercial, third party or government website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided that (i) no such notice shall be required for any document posted on
<http://www.sec.gov>, and (ii) if such notice or other communication is not sent
or posted during the normal business hours of the recipient, said posting date
and time shall be deemed to have commenced as of 11:00 a.m. Central time on the
opening of business on the next business day for the recipient.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of copies and maintaining its documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 9.6  Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information.”  The
Administrative Agent and the Borrower acknowledge and agree that the Guarantor
is obligated to file reports under the Securities Exchange Act.  All Information
Materials filed with or furnished to the SEC by, or on behalf of, the Borrower
pursuant to the Securities Act or filed by, or on behalf of, the Guarantor with
the SEC pursuant to the Securities Exchange Act, distributed by, or on behalf
of, the Borrower or Guarantor by press release through a widely disseminated
news or wire service, or otherwise expressly designated by the Borrower as
Public Information are hereby designated as Public Information and all other
Information Materials are hereby designated as Private Information.

Section 9.7  USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or Administrative
Agent for all Lenders hereunder) may from time-to-time request, and the Borrower
shall, and shall cause the other



-  66  -

 

--------------------------------------------------------------------------------

 

 

Loan Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE X  Negative Covenants

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6, each affected Lender) shall otherwise consent
in the manner set forth in Section 13.6, the Borrower shall comply with the
following covenants:

Section 10.1  Financial Covenants.

(a) Ratio of Total Liabilities to Gross Asset Value.  The Borrower shall not
permit the ratio of (i) Total Liabilities of the Guarantor and its Subsidiaries
to (ii) Gross Asset Value to exceed 0.60 to 1.00 at any time.

(b) Ratio of EBITDA to Fixed Charges.  The Borrower shall not permit the ratio
of (i) EBITDA of the Guarantor and its Subsidiaries for any fiscal quarter to
(ii) Fixed Charges of the Guarantor and its Subsidiaries for such fiscal
quarter, to be less than 1.50 to 1.00 as of the last day of such fiscal quarter.

(c) Ratio of Secured Indebtedness to Gross Asset Value.  The Borrower shall not
permit the ratio of (i) Secured Indebtedness of the Guarantor and its
Subsidiaries to (ii) Gross Asset Value to exceed 0.40 to 1.00 at any time.

(d) Ratio of Unencumbered NOI to Unsecured Interest Expense.  The Borrower shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense of the Guarantor and its Subsidiaries for such
fiscal quarter, to be less than 1.50 to 1.00 as of the last day of such fiscal
quarter.

(e) Ratio of Unencumbered Asset Value to Unsecured Indebtedness.  The Borrower
shall not permit the ratio of (i) Unencumbered Asset Value of the Guarantor and
its Subsidiaries determined on a consolidated basis, to (ii) Unsecured
Indebtedness of the Guarantor and its Subsidiaries determined on a consolidated
basis, to be less than 0.60 to 1.00 at any time. 

(f) Intentionally Omitted.

(g) Dividends and Other Restricted Payments.  If an Event of Default under
Section 11.1.(a),  (e) or (f) shall exist, or if as a result of the occurrence
of any other Event of Default any of the Obligations have been accelerated
pursuant to Section 11.2(a), the Guarantor and the Borrower shall not, and shall
not permit any of their respective Subsidiaries (other than Wholly Owned
Subsidiaries) to, declare or make, or incur any liability to make, Restricted
Payments during any period of four consecutive fiscal quarters in an aggregate
amount in excess of the minimum amount of cash distributions required to be made
by the Guarantor to its shareholders to maintain compliance with Section
8.12.   

Section 10.2  Negative Pledge. 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to,

(a) create, assume, incur, or permit or suffer to exist, any Lien (other than
Permitted Liens) upon any of the Unencumbered Assets or any direct or indirect
ownership interest of the Borrower in any Subsidiary



-  67  -

 

--------------------------------------------------------------------------------

 

 

owning any Unencumbered Asset, or (b) permit any Unencumbered Asset, or any
direct or indirect ownership interest of the Borrower in any Subsidiary owning
any Unencumbered Asset, to become subject to a Negative Pledge, if immediately
prior to the creation, assumption, incurrence or existence of such Lien, or
Unencumbered Asset or ownership interest becoming subject to a Negative Pledge,
or immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

﻿

Section 10.3  Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to:  (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any Subsidiary; (b) pay any Indebtedness owed to the Borrower or any Subsidiary;
(c) make loans or advances to the Borrower or any Subsidiary; or (d) transfer
any of its property or assets to the Borrower or any Subsidiary; other than (i)
with respect to clauses (a) through (d) those encumbrances or restrictions
contained in any Loan Document or, (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Borrower,
any other Loan Party or any Subsidiary in the ordinary course of business.

Section 10.4  Intentionally Omitted.

Section 10.5  Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 10.6  Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.7  Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification (a) is
adverse to the interest of the Administrative Agent, the Issuing Bank or the
Lenders or (b) could reasonably be expected to have a Material Adverse
Effect.  The Borrower shall not enter into, and shall not permit any Subsidiary
or other Loan Party to enter into, any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect or
default in the performance of any obligations of any Loan Party or other
Subsidiary in any Material Contract or permit any Material Contract to be
canceled or terminated prior to its stated maturity, except to the extent that
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.



-  68  -

 

--------------------------------------------------------------------------------

 

 

Section 10.8  Intentionally Omitted.

Section 10.9  Transactions with Affiliates.

The Borrower shall not, and shall not permit any other Loan Party to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) as set forth on Schedule
7.1(s), (b) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Loan Party than
could be obtained on an arm’s-length basis from unrelated third parties, (c)
transactions between or among the Guarantor, the Borrower and their respective
Subsidiaries not involving any other Affiliate or (d) any Restricted Payment
permitted by Section 10.1(g).

Section 10.10  Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary and shall use commercially reasonable efforts (which shall include,
for purposes of this Section, including customary provisions in lease agreements
with tenants restricting such activities) not to permit any other Person to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in violation of any Environmental Law or in a manner that
could reasonably be expected to lead to any environmental claim or pose a
material risk to human health, safety or the environment, in each case which
violation, claim or risk could reasonably be expected to have a Material Adverse
Effect.  Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 10.11  Intentionally Omitted.

Section 10.12  Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

Section 10.13 Sanctions.  

No proceeds of any Loan or Letter of Credit shall be used by Borrower, any of
its Subsidiaries or any of its or their respective directors, officers,
employees and agents (i) for the purpose of providing financing to or otherwise
making funds available to any Sanctioned Person, (ii) for the purpose of
providing financing to or otherwise funding any transaction that would be
prohibited by Sanctions or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

ARTICLE XI  Default

Section 11.1  Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. 



-  69  -

 

--------------------------------------------------------------------------------

 

 

(i) The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans or any Reimbursement Obligation.

(ii) The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand,  at maturity, by reason of acceleration or
otherwise) any interest on any of the Loans or on any Reimbursement Obligation,
or shall fail to pay any of the other payment Obligations owing by the Borrower
under this Agreement or any other Loan Document (other than the payments
specified in Section 11.1(a)(i)), or any other Loan Party shall fail to pay when
due any payment obligation owing by such Loan Party under any Loan Document to
which it is a party and, in the case of this clause (ii) only, such failure
shall continue for a period of ten (10) calendar days.

(b) Default in Performance.

(i) Any Loan Party shall (A) fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.4(l) or Article X or (B) fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Article IX (other than as referenced above) within ten (10) days of
the date on which such term, covenant, condition or agreement was to have been
performed or observed; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent; provided, however, that if any such
failure referred to in this clause (ii) is reasonably capable of being cured but
not within such 30-day period and the Borrower or other Loan Party has in good
faith commenced to cure such failure prior to the expiration of such 30-day
period and continues to diligently prosecute such cure, no Event of Default
shall be deemed to have occurred unless such failure has not been cured within
60 calendar days after the last day of such initial 30-day period.

(c) Misrepresentations.  Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or written statement at any time furnished by, or at the direction of,
any Loan Party to the Administrative Agent, the Issuing Bank or any Lender
pursuant to this Agreement or any other Loan Document, shall at any time prove
to have been incorrect or misleading in any material respect when furnished or
made or deemed made.

(d) Indebtedness Cross‑Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable, after giving effect to the expiration of
any grace period for such payment, in respect of any Indebtedness (other than
the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount of (each, a “Material Indebtedness”) (A) $25,000,000, in the
case of any Derivatives Contract, having, without regard to the effect of any
close-out netting provision, a Derivatives Termination Value, (B) $25,000,000,
in the case of recourse Indebtedness of, or guaranteed by, Borrower, any other
Loan Party or any other Subsidiary, and (C) $75,000,000, in the case of
non-recourse Indebtedness of, or guaranteed by,



-  70  -

 

--------------------------------------------------------------------------------

 

 

Borrower, any other Loan Party or any other Subsidiary, and, with respect to the
foregoing subclauses (A), (B) and (C), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists; or 

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, redeemed or defeased prior to the stated maturity thereof;
or

(iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or

(e) Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan Party or any
other Subsidiary shall:  (i) commence a voluntary case under the Bankruptcy Code
or other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty (60)
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g) Revocation of Loan Documents.  Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h) Judgment.  A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the



-  71  -

 

--------------------------------------------------------------------------------

 

 

applicable insurance carrier (or the amount as to which the insurer has denied
liability) exceeds, individually or together with all other such judgments or
orders entered against the Borrower, any other Loan Party or any other
Subsidiary, $25,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i) Attachment.  A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided,  however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any other Subsidiary. 

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715. 

(k) Loan Documents.  An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, other than PSA, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than twenty-five percent (25.0%) of the total voting power
of the then outstanding voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12‑month period constituted the
Board of Directors of the Guarantor (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Guarantor was approved by a vote of a majority of the directors then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved (but excluding
any director whose initial nomination for, or assumption of office as, a
director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors)) cease for any reason to constitute a
majority of the Board of Directors of the Guarantor then in office.



-  72  -

 

--------------------------------------------------------------------------------

 

 

Section 11.2  Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

(ii) Optional.  If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall:  (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.

(b) Loan Documents.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver.  To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

Section 11.3  Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1(f), the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit shall
immediately and automatically terminate.



-  73  -

 

--------------------------------------------------------------------------------

 

 

Section 11.4  Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to a
Lender Party, or a Lender Party enforces its security interest or exercises its
right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations, or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

Section 11.5  Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents, in respect of any Obligations
shall be applied in the following order and priority:

(a) to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Bank in its
capacity as such, ratably among the Administrative Agent and the Issuing Bank in
proportion to the respective amounts described in this clause (a) payable to
them;

(b) to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause (b) payable to
them;

(c) intentionally omitted;

(d) to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause (d) payable to them;

(e) intentionally omitted;

(f) to payment of that portion of the Obligations constituting unpaid principal
of the Loans, Reimbursement Obligations and other Letter of Credit Liabilities,
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause (f) payable to them; provided, however, to the
extent that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account; and;

(g) the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Section 11.6  Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a



-  74  -

 

--------------------------------------------------------------------------------

 

 

security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein.  Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.  Notwithstanding the foregoing, the Administrative Agent
shall not be required to liquidate and release any such amounts if such
liquidation or release would result in the amount available in the Letter of
Credit Collateral Account to be less than the Stated Amount of all Letters of
Credit that remain outstanding.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Administrative
Agent’s receipt of such request from the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time.  When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.



-  75  -

 

--------------------------------------------------------------------------------

 

 

Section 11.7  Intentionally Omitted.

Section 11.8  Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 11.9  Rights Cumulative.

(a) Generally.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and each of the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law.  In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank and the Lenders
may be selective and no failure or delay by any such Lender Party in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

(b) Enforcement by Administrative Agent.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank) hereunder
or under the other Loan Documents, (iii) any Lender from exercising setoff
rights in accordance with Section 13.3 (subject to the terms of Section 3.3), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided,  further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI and (y) in addition
to the matters set forth in clauses (ii) and (iv) of the preceding proviso and
subject to Section 3.3, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

ARTICLE XII  The Administrative Agent

Section 12.1  Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the



-  76  -

 

--------------------------------------------------------------------------------

 

 

terms hereof and thereof, together with such powers as are reasonably incidental
thereto.  Not in limitation of the foregoing, each Lender authorizes and directs
the Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent,”
“Administrative Agent,” “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Borrower
is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or each of the affected
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided,  however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

Section 12.2  Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender under this Agreement or any other Loan Document, as the case may be,
as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity.  Wells Fargo and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Bank or any other Lenders.  Further, the Administrative
Agent and any Affiliate may accept fees and other consideration from the
Borrower for services in connection with this Agreement, or otherwise without
having to account for the same to the Issuing Bank or any other Lenders.  The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrower,



-  77  -

 

--------------------------------------------------------------------------------

 

 

other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

Section 12.3  Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such. 

Section 12.4  Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan
Documents.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

Section 12.5  Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties:  (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person, or shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or the Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this



-  78  -

 

--------------------------------------------------------------------------------

 

 

Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lender Parties
in any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties.  The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 12.6  Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided,  however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided,  further, that no action taken in accordance
with the directions of the Requisite Lenders (or each of the affected Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out‑of‑pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.



-  79  -

 

--------------------------------------------------------------------------------

 

 

Section 12.7  Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Bank by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or the Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and the Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or the Issuing Bank.

Section 12.8  Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly, until such time



-  80  -

 

--------------------------------------------------------------------------------

 

 

as a successor Administrative Agent has been appointed as provided for above in
this Section; provided,  further that such Lenders and the Issuing Bank so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of the Administrative
Agent as if each such Lender or Issuing Bank were itself the Administrative
Agent.  Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Any resignation by an Administrative Agent shall also constitute the
resignation as the Issuing Bank by the Lender then acting as Administrative
Agent (the “Resigning Lender”).  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder (i) the Resigning Lender shall be
discharged from all duties and obligations of the Issuing Bank hereunder and
under the other Loan Documents and (ii) the successor Issuing Bank shall issue
letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as Issuing Bank outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit.  After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

﻿

ARTICLE XIII  Miscellaneous

Section 13.1  Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

PS BUSINESS PARKS, L.P.
701 Western Avenue
Glendale, California 91201
Attention:  Chief Financial Officer
Telecopy Number: (818) 244-9267
Telephone Number: (818) 244-8080

﻿

If to the Administrative Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION
401 B. Street, Suite 1100

San Diego, CA 92101
Attn:  Dale Northup
Telecopier:(619) 699-3105
Telephone:(619) 699-3025

﻿

If to the Administrative Agent under Article II:





-  81  -

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
Minneapolis Loan Center
MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota  55415
Attn:  Breanna Schmid
Telecopier:(866) 968-5584
Telephone:(612) 667-4485

﻿

If to the Issuing Bank:

WELLS FARGO BANK, NATIONAL ASSOCIATION
401 B. Street, Suite 1100

San Diego, CA 92101
Attn:  Dale Northup
Telecopier:(619) 699-3105
Telephone:(619) 699-3025

﻿

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

﻿

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the
Borrower.  All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided,  however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.  Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II shall be effective only when actually received.  None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 13.2  Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of



-  82  -

 

--------------------------------------------------------------------------------

 

 

IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents and of the Administrative Agent in connection
with the review of Properties for inclusion in calculations of the Unencumbered
Asset Value and the Administrative Agent’s other activities under Article IV and
the reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of one firm of counsel to the Administrative Agent, the Issuing Bank and  the
Lenders and, if necessary, one firm of local counsel in each appropriate
jurisdiction (and, in the case of an actual or perceived conflict of interest,
where the Administrative Agent, the Issuing Bank or a Lender, as the case may
be, informs the Borrower of such conflict, another firm of counsel for such
Person) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) without
duplication of Section 3.10, to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Bank and, after the occurrence and during the
continuance of an Event of Default, the Lenders from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
failure to pay or delay in paying, documentary, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (d) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and disbursements
of counsel to the Administrative Agent, the Issuing Bank and any Lender (subject
to the limitations set forth in clause (b) above) incurred in connection with
the representation of the Administrative Agent, the Issuing Bank or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Sections 11.1(e) or 11.1(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

Section 13.3  Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for



-  83  -

 

--------------------------------------------------------------------------------

 

 

further application in accordance with the provisions of Section 3.9 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

Section 13.4  Litigation; Jurisdiction; Other Matters; Waivers. 

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER
HEREBY AGREE THAT THE COURTS OF THE STATE OF CALIFORNIA SITTING IN SAN FRANCISCO
COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
CALIFORNIA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
REASON OF ANY SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.



-  84  -

 

--------------------------------------------------------------------------------

 

 

Section 13.5  Successors and Assigns.

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an  assigning
Lender’s Commitment and/or the Loans at the time owing to it,, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided,  however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender or the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$5,000,000 in the case of a Commitment or Loans, then such assigning Lender
shall assign the entire amount of its Commitment and the Loans at the time owing
to it.

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:



-  85  -

 

--------------------------------------------------------------------------------

 

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender ; and

(C) the consent of the Issuing Bank shall be required for any assignment in
respect of a Commitment.

(iv) Assignment and Acceptance; Notes.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

(v) No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption,



-  86  -

 

--------------------------------------------------------------------------------

 

 

the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.4,
 13.2 and 13.9 and the other provisions of this Agreement and the other Loan
Documents as provided in Section 13.10 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty, in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10,  5.1,
 5.4 (subject to the requirements and limitations therein, including the
requirements under Section 3.10(g) (it being understood that the documentation
required under Section 3.10(g) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.6 as if it
were an assignee under subsection (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.1 or 3.10, with respect
to any participation, than its participating Lender would have been entitled to
receive with respect to the rights and obligations sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Regulatory Change that occurs after the Participant acquired the applicable
participation and the sale of the participation to such Participant was



-  87  -

 

--------------------------------------------------------------------------------

 

 

made with the Borrower’s prior written consent (not to be unreasonably withheld
or delayed). Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.6 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.3 as though it were a Lender; provided that such
Participant agrees to be subject to Section 3.3 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration.  Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) Intentionally Omitted.

(h) USA Patriot Act Notice; Compliance.  In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.6  Amendments and Waivers.

(a) Generally.  Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. 



-  88  -

 

--------------------------------------------------------------------------------

 

 

(b) Consent of Lenders.  Notwithstanding the foregoing, no amendment, waiver or
consent shall:

(i) increase (or reinstate) the Commitments of a Lender or subject a Lender to
any additional obligations without the written consent of such Lender;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided,  however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;

(iii) reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv) modify the definitions of “Termination Date” (except in accordance with
Section 2.14) or “Commitment Percentage,” otherwise postpone any date fixed for,
or forgive, any payment of principal of, or interest on, any Loans or for the
payment of Fees or any other Obligations owing to the Lenders, or extend the
expiration date of any Letter of Credit beyond the Termination Date, in each
case, without the written consent of each Lender;

(v) modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.2 without the written consent of each Lender;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

(viii) release any Guarantor from its obligations under the Guaranty (except as
contemplated by Section 8.14(b)) without the written consent of each Lender; or

(ix) amend, or waive the Borrower’s compliance with, Section 2.16 without the
written consent of each Lender.

(c) Amendment of Administrative Agent’s Duties, Etc.  No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents.  Any amendment, waiver or consent relating to Section 2.4 or the
obligations of the Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Bank.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or



-  89  -

 

--------------------------------------------------------------------------------

 

 

each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the written consent of
such Defaulting Lender.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

(d) Technical Amendments.  Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank.  Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

Section 13.7  Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party.  None of the Administrative Agent, the Issuing Bank or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 13.8  Confidentiality.

The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure:  (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) intentionally omitted; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, the Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or any Lender



-  90  -

 

--------------------------------------------------------------------------------

 

 

on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender.  As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.9  Indemnification.

(a) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (which counsel may be employees of any
Indemnified Party)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, the Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees;
provided,  however, that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a



-  91  -

 

--------------------------------------------------------------------------------

 

 

court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.

(b) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(c) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

Section 13.10  Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.4(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
 5.1,  5.4,  12.6,  13.2 and 13.9 and any other provision of this Agreement and
the other Loan Documents, and the provisions of Section 13.4, shall continue in
full force and effect and shall protect the Administrative Agent, the Issuing
Bank and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement. 

Section 13.11  Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.12  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE. 

Section 13.13  Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.



-  92  -

 

--------------------------------------------------------------------------------

 

 

Section 13.14  Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

Section 13.15  Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.16  Limitation of Liability.

None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

Section 13.17  Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  There are no oral agreements among the
parties hereto relating to any Loan Document.

Section 13.18  Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

Section 13.19  Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:





-  93  -

 

--------------------------------------------------------------------------------

 

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

﻿

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.21  Amendment and Restatement; No Novation.

This Agreement constitutes an amendment and restatement of the Original Credit
Agreement effective from and after the Effective Date. Upon satisfaction of the
conditions precedent set forth in Section 6.1, this Agreement shall exclusively
control and govern the mutual rights and obligations of the parties hereto with
respect to the Existing Credit Facility, and the Existing Credit Facility shall
be superseded by this Agreement in all respects, in each case, on a prospective
basis only.  The execution and delivery of this Agreement shall not constitute a
novation of any Loans, Letter of Credit Liabilities or other obligations owing
to the Lenders or the Administrative Agent, as applicable, under the Original
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Effective Date, the credit
facilities described in the Original Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans, letters of credit and other obligations of the
Borrower outstanding as of such date under the Original Credit Agreement, as
amended, shall be deemed to be Loans, Letters of Credit and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Effective Date, reflect the
respective Commitments and Loans of the Lenders hereunder.

﻿

﻿

﻿

[Signatures on Following Pages]

 

-  94  -

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

﻿

﻿

PS BUSINESS PARKS, L.P.,

a California limited partnership

﻿

By:  PS Business Parks, Inc.,

a California corporation,

its general partner

﻿

﻿

By: /s/ Edward A. Stokx 

Name:Edward A. Stokx

Title:Executive Vice President and

Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signatures Continued on Next Page]

﻿

 

Signature Page – Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

﻿

Wells Fargo Bank, National Association, as Administrative Agent, as Issuing Bank
and as a Lender

﻿

﻿

﻿

By:/s/ Dale A. Northup

Name: Dale A. Northup

Title: Senior Vice President

﻿

﻿

﻿

﻿

﻿

﻿

﻿



Signature Page – Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------